Title: From George Washington to Comfort Sands, 16 May 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir.
                            Newburgh 16th May 1782
                        
                        When I conversed with you last on the subject of an Issuing Store at this place, or New Windsor, it was
                            suggested that one might be so placed as to supply the Post at fish kill, the Hospital &ca without much
                            inconvenience, and for this purpose I requested a return of the Number of Rations which were deliver’d for each that I
                            might be enabled to judge with more propriety of the expediency of the Measure.
                        Upon more Mature consideration of this Matter, resulting from the frequent complaints of the Hospital,
                            & other department for want of an Issuing Post on the side of the River, where they can be furnished with more ease
                            and less loss I am convinced of the absolute necessity of two and therefore desire in pointed Terms that you will no
                            longer delay to establish them accordingly.
                        Altho’ the Wheather hitherto has been remarkably cool, the Meat of the last Issues to the Hospital I am
                            informed was spoiled before it could be used—the same has happened in other instances—That Justice therefore, which is
                            due to the Army, must be attended to, as well as your particular convenience & Interests—A Contract not conducted
                            to the reciprocal advantages of both parties must dissolve itself—or dissolve the Army; it is unnecessary therefore to add
                            any thing more on the subject unless it is, that if you can substitute any other mode that will give satisfaction to the
                            parties concerned it will be agreable to Sir. Mot Obnt 
                        
                        
                            Go:Wa.

                        
                    